Citation Nr: 0318312	
Decision Date: 07/30/03    Archive Date: 08/05/03	

DOCKET NO.  00-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent, 
prior to September 20, 2001, for hiatal hernia with 
gastroesophageal reflux disease, diverticulosis, status post 
subtotal colectomy with fecal sparing of colocolic 
anastomosis and a history of hyperchlorhydria with 
constipation.

2.  Entitlement to an evaluation greater than 30 percent, 
from September 20, 2001, for hiatal hernia with 
gastroesophageal reflux disease, diverticulosis, status post 
subtotal colectomy with fecal sparing of colocolic 
anastomosis and a history of hyperchlorhydria with 
constipation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1942 to May 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board remanded the appeal in April 2001.  A March 2003 RO 
decision assigned a 60 percent evaluation for hiatal hernia 
with gastroesophageal reflux disease, diverticulosis, status 
post subtotal colectomy with fecal sparing of colocolic 
anastomosis and a history of hyperchlorhydria with 
constipation, effective September 11, 1998.  The March 2003 
RO decision simultaneously assigned a 30 percent evaluation, 
effective September 20, 2001.  


FINDINGS OF FACT

1.  Prior to September 20, 2001, the veteran's 
service-connected hiatal hernia with gastroesophageal reflux 
disease, diverticulosis, status post subtotal colectomy with 
fecal sparing of colocolic anastomosis and a history of 
hyperchlorhydria with constipation were manifested by mild to 
moderate anemia, cramping pain of the lower abdomen, 
occasional hematemesis, infrequent melena, occasional 
diarrhea, and occasional nausea and vomiting, but he did not 
have marked malnutrition or general debility.  

2.  From September 20, 2001, the veteran's service-connected 
hiatal hernia with gastroesophageal reflux disease, 
diverticulosis, status post subtotal colectomy with fecal 
sparing of colocolic anastomosis and a history of 
hyperchlorhydria with constipation are manifested by 
occasional melena, nausea and vomiting, frequent pyrosis with 
epigastric and substernal burning discomfort, frequent 
gaseous distention with bloating, and anemia, but he does not 
have material weight loss, hematemesis, or other symptom 
combinations productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for hiatal hernia with gastroesophageal reflux disease, 
diverticulosis, status post subtotal colectomy with fecal 
sparing of colocolic anastomosis and history of 
hyperchlorhydria with constipation, prior to September 20, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7346, 7323 (2002).

2.  The criteria for an evaluation greater than 30 percent 
for hiatal hernia with gastroesophageal reflux disease, 
diverticulosis, status post subtotal colectomy with fecal 
sparing of colocolic anastomosis and history of 
hyperchlorhydria with constipation, from September 20, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 7346, 7323 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  In this 
regard, the veteran and his representative have been provided 
with a statement of the case and supplemental statement of 
the case, as well as a May 2001 letter informing them of the 
governing legal criteria, the evidence considered, the 
evidence necessary to substantiate his claim, evidentiary 
development under the VCAA, and the reasons for the decision 
reached.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been afforded VA examinations and has 
indicated that he does not desire a personal hearing.  
Treatment records have been obtained.  Therefore, it is 
concluded that the VA has complied with the VCAA, and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

The report of a December 1998 VA examination reflects that 
the veteran reported vomiting 2 or 3 times per week.  He 
reported hematemesis, with vomiting of blood twice per month, 
and occasional melena.  He also reported occasional 
constipation and nausea.  He reported losing 10 pounds of 
weight and blood testing revealed mild to moderate anemia.  

The report of an April 1999 VA examination reflects that the 
veteran reported cramping pain in the lower abdomen.  He 
reported no significant weight gain or loss.  He had 
occasional hematemesis.  He reported occasional diarrhea 
occurring approximately once per month of a 3- to 4-day 
duration.  He had occasional episodes of nausea and vomiting.  
The diagnoses included hiatal hernia, history of peptic ulcer 
disease, and marked anemia.

The report of a September 2001 VA examination reflects that 
the veteran reported intermittent constipation, occasional 
melena, fair appetite without weight loss, intermittent 
dysphagia, occasional nausea and vomiting, frequent pyrosis 
with epigastric and substernal burning and frequent gaseous 
distention with bloating, belching, and flatulence.  He 
denied recent hematemesis.  On examination, the veteran was 5 
feet 2 inches tall and weighed 175 pounds.  Blood testing 
revealed that the veteran was anemic.  The diagnoses included 
moderately sized hiatal hernia with gastroesophageal reflux 
disease, history of hyperchlorhydria, gastritis and peptic 
ulcer disease, status post subtotal colectomy with colocolic 
anastomosis for bleeding colonic diverticulosis with mild 
diverticulitis with residual intermittent mild constipation.

The veteran's service-connected gastrointestinal disorder has 
been evaluated as 60 percent disabling under Diagnostic 
Code 7346 of the Rating Schedule.  Diagnostic Code 7346 of 
the Rating Schedule provides that a 30 percent evaluation 
will be assigned where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation will be assigned where there are symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  60 percent is the 
maximum evaluation that may be assigned under Diagnostic 
Code 7346.  Various other diagnostic codes have been 
considered in evaluating the veteran.  The one diagnostic 
code that provides for a higher evaluation than 60 percent is 
Diagnostic Code 7323.  Diagnostic Code 7323 of the Rating 
Schedule provides that ulcerative colitis will be evaluated 
as 60 percent disabling where it is severe with numerous 
attacks a year and malnutrition, and only fair health during 
remissions.  A 100 percent evaluation will be assigned where 
the disorder is pronounced, resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess.  

There is no competent medical evidence indicating that the 
veteran had any malnutrition prior to September 20, 2001.  
The competent medical evidence reflects that the veteran does 
have anemia, but it was characterized, prior to September 20, 
2001, as mild to moderate, and there is no competent medical 
evidence indicating that the veteran experienced general 
debility or any serious complications.  The competent medical 
evidence reflects that the veteran was without any weight 
loss.  Therefore, a preponderance of the evidence is against 
an evaluation greater than the 60 percent that has been 
assigned prior to September 20, 2001. 

From September 20, 2001, the record reflects that the 
veteran's symptoms have decreased.  The competent medical 
evidence indicates that the veteran does not have any weight 
loss or severe impairment of health.  He no longer has any 
hematemesis.  The symptoms shown from September 20, 2001, 
more nearly approximate the criteria for a 30 percent 
evaluation.  Therefore, a preponderance of the evidence is 
against an evaluation greater than 30 percent from September 
20, 2001.




ORDER

An evaluation greater than 60 percent for hiatal hernia with 
gastroesophageal reflux disease, diverticulosis, status post 
subtotal colectomy with fecal sparing of colocolic 
anastomosis and a history of hyperchlorhydria with 
constipation, prior to September 20, 2001, is denied.  

An evaluation greater than 30 percent for hiatal hernia with 
gastroesophageal reflux disease, diverticulosis, status post 
subtotal colectomy with fecal sparing of colocolic 
anastomosis and a history of hyperchlorhydria with 
constipation, from September 20, 2001, is denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

